Citation Nr: 9924003	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-03 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1971 to 
October 1972 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision, in pertinent 
part, denied the appellant's claim for service connection for 
low back disorder.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The veteran served on active duty from March 1971 to 
October 1972 and from November 1990 to May 1991.  An 
inservice treatment report, dated April 1991, noted diagnoses 
of lumbar strain and sacroiliac joint strain.

3.  Post service medical treatment reports noted the 
veteran's ongoing complaints of low back pain.

4.  The veteran's July 1995 VA examination of the lumbar 
spine noted diagnoses of: (1) lumbar paravertebral 
fibromyositis; (2) bulging disks at L1-L2, L3-L4 and L4-L5; 
and (3) spondyloarthritic changes at L2, L4 and L5.

5.  The veteran's private physician provided a statement, 
dated June 1997, noting that the veteran has suffered from a 
low back disorder since 1991.  
 



CONCLUSION OF LAW

The appellant's low back disorder was incurred in active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Army from March 1971 to 
October 1972 and from November 1990 to May 1991.  

In June 1987, the veteran injured his back while on active 
duty for training in the Army Reserves.  An incident report, 
Form DA 2173, noted that the veteran incurred severe low back 
pain after dismounting off of a tent.  A follow-up treatment 
report, dated November 1987, noted the veteran's complaints 
of continuing low back pain.  An assessment of lumbosacral 
strain was noted.

A treatment report, dated April 1991, noted the veteran's 
complaints of back pain for the past month after lifting a 
heavy trailer.  Physical examination revealed tenderness in 
lumbar musculature, with right pelvic tilt and tender 
sacroiliac joint strain.  A diagnosis of lumbar strain and 
sacroiliac joint strain was given, and the veteran was 
assigned to light duty.  The veteran's discharge examination 
was conducted in April 1991.  The report of this examination 
noted a diagnosis of strained low back.   

In May 1991, the veteran sought treatment for increasing back 
pain with occasional radiation down into the right lower 
extremity.  The report noted that Motrin was no longer 
helped.  Physical examination revealed "much distress" in 
walking and changing positions.  Range of motion of the 
lumbar spine was reduced more than 50 percent in every 
direction.  X-ray examination revealed mild spondyloarthritic 
changes.  The report concluded with an impression of 
paraspinal muscular spasm.  

A medical history report, completed in May 1992, noted the 
veteran's complaints of intermittent low back pain ever since 
his inservice back strain.  Subsequent medical treatment 
reports, dated November 1993, January 1994, July 1994 and 
August 1995, also noted ongoing complaints of low back pain.  

In September 1994, the veteran sought treatment for right 
knee and low back pain for the past two to three years.  The 
report noted the veteran's narrative history of incurring a 
back injury while lifting a heavy object in the service.  A 
January 1995 treatment report noted an assessment of bulging 
discs at L3-L4 and L4-L5.  In May 1995, the veteran sought 
treatment for increasing low back pain.  Physical examination 
revealed severe low back pain with spasms and tenderness to 
palpation.  An assessment of severe myofascial pain of the 
lumbar area was noted.  An X-ray examination of the spine, 
performed in July 1995, noted an impression of L1-L2 minimal 
posterior diffuse disc bulging.  

In July 1995, a VA examination for joints was conducted.  The 
report of this examination noted that the veteran underwent a 
magnetic resonance imaging examination of the back in June 
1995 revealing a bulging disk at L1-L2.  The report also 
noted that a computed tomography examination of the veteran's 
back, performed in December 1994, found bulging disks at L3-
L4 and L4-L5.

In July 1995, a VA examination of the spine was conducted.  
The report of this examination noted the veteran's history of 
a back injury during the Persian Gulf War.  The veteran 
reported subjective complaints of burning pain in the lower 
back with radiation to the right buttock and numbness and 
tingling sensation of both legs.  Physical examination 
revealed severe muscle spasms on the lumbar paravertebral 
muscles with tenderness to palpation.  Range of motion of the 
lumbar spine was limited and there was objective signs pain 
in all movements of the lumbar spine.  The report concluded 
with diagnoses of: (1) lumbar paravertebral fibromyositis; 
(2) bulging disks at L1-L2, L3-L4 and L4-L5; and (3) 
spondyloarthritic changes at L2, L4 and L5.

In December 1996, the veteran was treated for complaints of 
low back pain and numbness in lower extremities.  Physical 
examination revealed tenderness over the lumbosacral area 
with muscle spasm.  An assessment of bulging discs was given.  

A treatment summary report, dated June 1997, was submitted by 
J. Trouche, M.D.  In his report, Dr. Trouche noted that the 
veteran had suffered from "lumbalgia" since 1991 for which 
he has been receiving treatment.  

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court), formerly the United States Court of Veterans 
Appeals.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In this case, the veteran contends that he injured his back 
while serving on active duty during the Persian Gulf War and 
developed a chronic low back disability.  Specifically, he 
claims that he injured his back while lifting a trailer in 
April 1991.  The determinative issues presented by this claim 
are: (1) whether the veteran incurred, or aggravated, a 
chronic low back disorder during service; (2) whether he has 
a current disability; and, if so, (3) whether the current 
disability is etiologically related to his active military 
service.  

Initially, the Board finds that the veteran's claim for 
service connection for a low back disorder is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  All 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Although the evidence of record is unclear regarding the 
precise date of onset of the veteran's current low back 
disorder, the Board finds the veteran's statements regarding 
the initial manifestations of that condition to be credible 
in view of the lack of evidence to the contrary.  An 
inservice medical treatment report, dated April 1991, noted 
an injury to the low back area.  Subsequent post service 
medical records show ongoing and consistent treatment for low 
back pain.  The veteran's July 1995 VA examination of the 
lumbar spine noted diagnoses of: (1) lumbar paravertebral 
fibromyositis; (2) bulging disks at L1-L2, L3-L4 and L4-L5; 
and (3) spondyloarthritic changes at L2, L4 and L5.  A 
statement from J. Trouche, M.D., dated June 1997, noted that 
the veteran has suffered from a low back disorder since 1991 
and has received treatment since that time.  

Accordingly, the Board finds that the evidence of record is 
in relative equipoise.  That is, the evidence for and against 
the veteran's claim is equally balanced.  Where there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving that issue shall be given to the appellant.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1996).  Accordingly, 
through application of the benefit of the doubt doctrine, the 
Board finds that the veteran's current low back disorder was 
incurred in service.


ORDER

Entitlement to service connection for a low back disorder is 
granted.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

 

